Citation Nr: 0808907	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  96-07 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for chloracne due to 
Agent Orange exposure.  

3.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.

These matters come before the Board of Veterans' Appeals 
(Board) from a rating decision issued in April 1999 (TDIU 
claim) by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, and from rating decisions 
issued by the Reno, Nevada RO in June 2000 (low back service 
connection claim) and August 2006 (chloracne service 
connection claim).  The claims are currently under the 
jurisdiction of the RO in Reno, Nevada.  

The claims have been previously remanded by the Board for 
additional development and RO action in September 2000, March 
2003, May 2004, and February 2007.  In May 2004, the Board 
found that new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.  

A hearing was conducted at the Reno, Nevada RO by the 
undersigned in July 2003; at the time, in pertinent part, the 
matters concerning the veteran's service connection claim for 
a low back disorder and for entitlement to TDIU were 
addressed.  

If a claim has been placed in appellate status by the filing 
of a notice of disagreement (NOD), the Board must remand the 
claim to the RO for preparation of a statement of the case 
(SOC) as to that claim.  See Manlicon v. West, 12 Vet. App. 
238 (1999).  The Board's February 2007 remand noted that in 
August 2006 the RO denied entitlement to service connection 
for right knee, right hip, and sciatic nerve disorders, 
entitlement to service connection for chloracne; and 
entitlement to increased evaluations for left ankle arthritis 
and residuals of a right ankle injury.  The veteran's 
representative expressed disagreement in August 2006.  As a 
result, the Board in February 2007 directed the RO to furnish 
the veteran and his representative a statement of the case 
and provide them an opportunity to submit a substantive 
appeal within the requisite 60-day period.  A statement of 
the case concerning all these matters except the question of 
entitlement to service connection for chloracne, was mailed 
to the veteran in June 2007.  However, the veteran did not 
respond with a timely substantive appeal as to these matters.  
Therefore, these matters are not now before the Board for 
appellate consideration.

The Board notes that it granted a 30 percent rating for the 
veteran's service-connected non-specific folliculitis in May 
1978.  In a June 1978 rating decision an effective date of 
July 1, 1977 was assigned.  That decision is final.  
38 U.S.C.A. § 7104 (West 2002).  For reasons unknown to the 
Board, the effective date, beginning with a May 2003 rating 
decision, was changed to February 1, 1979.  The RO must 
correct this inaccuracy.

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify you of the further action required on your part.  
As to entitlement to a TDIU, this issue is deferred pending 
completion of the development to be undertaken.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).


FINDING OF FACT

The preponderance of the evidence is against finding that the 
veteran has a low back disorder that is due to either any 
event or incident of his service or to a service-connected 
disability, or that lumbar arthritis was manifested to a 
compensable degree in the first year following the veteran's 
separation from active duty.



CONCLUSION OF LAW

A low back disorder was not incurred or aggravated during 
active service, such a disorder is not proximately due to or 
the result of service-connected disorder, and lumbar 
arthritis may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran and as part of a July 
2002 supplemental statement of the case and in March 2006 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The claimant was notified of the need to submit all pertinent 
evidence in his possession.  In March 2006 he was provided 
with notice of the type of evidence necessary to establish 
disability ratings and effective dates.  The claim was 
readjudicated in an August 2007 supplemental statement of the 
case.

Factual Background

The veteran essentially alleges that as he has a low back 
disorder due to residuals related to right ankle and foot 
surgery.  See page four of July 2003 Travel Board hearing 
transcript (transcript).  He testified that a VA physician 
had informed him that his right ankle disability had either 
caused or aggravated his low back disorder.  See page 23 of 
transcript.  He also testified that his back problems could 
be related to an in-service event when he slipped from a 
rope.  See page four of transcript.  Service connection has 
been granted for post-operative residuals of a right ankle 
injury with residual sensory deficits of the ankle and foot.  

The service medical records note a clinically normal back at 
the time of the veteran's June 1968 enlistment examination 
and June 1971 separation examination.  Review of his 
remaining service medical records make no mention of any 
back-related complaints and/or treatment.  

Postservice complaints of low back pain are first documented 
in March 1982.  See VA progress note.  He attributed this 
pain to an in-service injury.  The examiner was unable to 
account for the veteran's prolonged back symptoms.  A May 
1982 VA progress note shows that the veteran brought along an 
X-ray report showing a deformity of the coccyx.  The veteran 
was advised that the only treatment was surgical in nature.  

The report of a June 1995 VA orthopedic examination was 
silent concerning complaints from the veteran concerning his 
low back.  

Of record is the report of a private orthopedic examination 
conducted in September 1998.  The veteran was seen for neck, 
back, and right lower extremity injuries alleged to have been 
sustained between October 1996 and October 1997.  The veteran 
also provided a long history of low back pain, dating to 
August 1976, at which time he reportedly was involved in a 
motor vehicle accident.  He added that he injured his back in 
a work-related accident in August 1997, following which he 
was seen at the Mather (Sacramento, California) VA hospital 
for treatment.  The Board notes that an October 1997 VA 
progress note from the Mather facility includes a diagnosis 
of chronic back pain.  The veteran further complained of 
work-related occurrences of back pain in September and 
October 1997.  The diagnoses provided by the private 
physician included symptomatic degenerative disc disease of 
the lumbar spine with sciatic right lower extremity 
radiculopathy.  

A July 1999 letter from a VA physician indicated that she had 
treated the veteran at the VA Mather medical facility, and 
that the veteran had a long history of limp-inducing right 
ankle pain.  She opined that this abnormal gait over time had 
produced ergonomic stress up the veteran's axial skeleton, 
producing low back pain.  The physician added that the 
veteran's low back pain, therefore, was "at least in part" 
a result of his [service-connected] right ankle injury.  

The veteran was afforded a VA orthopedic examination in 
December 2001.  The examining physician noted that the 
veteran's claims file and medical records had been reviewed.  
The veteran provided a history of an in-service right ankle 
injury, and injuring his back in a 1976 work-related 
accident.  He also informed the examiner that he injured his 
lumbar spine in a 1977 motor vehicle accident.  The veteran 
complained of continuing back problems.  Examination showed 
the veteran to have a mild limp.  The examiner, noting the 
history of 1976 and 1977 back injuries, opined that the 
veteran's limp was not due limitation of ankle motion.  
Rather, the examiner opined that the veteran's back condition 
and symptoms were "more likely than not" caused by his 
industrial accident, his labor-based occupation, and his 
motor vehicle accident.  He added that it was "less likely 
than not" that the veteran's limp was caused by his previous 
injury to his ankle.  

The report of a July 2006 VA general medical examination 
included a diagnosis of degenerative disc disease of the 
lumbar spine commensurate with age.

Laws and Regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Arthritis if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to 
have been incurred during such active duty service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pain alone is not a disease or injury, and it is not a 
disability for purposes of VA compensation.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001)

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Finally, applicable regulations provide that a disability, 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310(a).  Secondary service connection may also be 
granted for the degree of aggravation to a nonservice-
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is mindful that it cannot make its 
own independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.

Analysis

As to the veteran's claim for service connection for a low 
back disorder, after a review of the evidence, the Board 
concludes that the preponderance of the evidence is against 
finding that the appellant's current low back disorder, 
manifested primarily by degenerative disc disease and 
complaints of pain, is related to service.  The service 
medical records, to include his entrance and separation 
examinations, are entirely negative for findings, complaints 
or diagnoses of a low back disability. 

While a VA physician in a July 1999 letter noted that the 
veteran had a long history of limp-inducing right ankle pain, 
and opined that the appellant's low back pain, was "at least 
in part" a result of his [service-connected] right ankle 
injury, an assessment or opinion by a health care provider is 
never conclusive and is not entitled to absolute deference.  
Indeed, the United States Court of Appeals for Veterans 
Claims (Court) has provided guidance for weighing medical 
evidence.  The Court has held, for example, that a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Finally, a 
medical opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In 
sum, the weight to be accorded the various items of medical 
evidence in this case must be determined by the quality of 
the evidence and not necessarily by its quantity or source.

While the VA physician in July 1999 attributed the veteran's 
low back pain, in part, to his service-connected right ankle 
disorder, it does not appear that the physician based his 
opinion on a review the complete medical evidence.  In 
contrast, a December 2001 VA examiner, after reviewing the 
evidence of record, and after taking a detailed medial 
history from the veteran-to include a history of post 
service back injuries occurring in 1976 and 1977-opined that 
the appellant's limp was not due limitation of ankle motion.  
Rather, the examiner opined that the veteran's back disorder 
and symptoms were "more likely than not" caused by his 
industrial accident, his labor-based occupation, and his 
motor vehicle accident.  He added that it was "less likely 
than not" that the veteran's limp was caused by his prior 
ankle injury.  A contrary medical opinion based on 
consideration of all the evidence of record is not on file.  
Therefore, the preponderance of the competent evidence is 
against finding an etiological relationship between the 
veteran's current low back disability and either any in-
service incident or a service-connected right ankle disorder, 
his lay contentions to the contrary notwithstanding.

While lumbar arthritis has been diagnosed this diagnosis was 
first made in 1998, many years following the veteran's 1971 
service separation.  Thus, presumptive service connection may 
not be granted pursuant to 38 C.F.R. §§ 3.307, 3.309.

As such, to summarize, the preponderance of the most 
probative medical evidence is against relating any current 
lumbar disorder to either the veteran's active service or to 
his service-connected right ankle disorder.  The veteran's 
self reported history of what caused him to have a low back 
disorder is not competent medical evidence.  As a lay person, 
the veteran lacks the medical expertise to offer competent 
opinions as to the medical causation of any current 
disability.  Espiritu.  As such, the preponderance of the 
most probative evidence is against the claim of entitlement 
to service connection for a low back disorder.  The appeal is 
denied.

In reaching this decision the Board considered the 
appellant's assertion that he has had chronic back pain since 
service.  The Board finds, however, the probative value of 
that statement to be outweighed by the December 2001 VA 
examiner's opinion that the veteran's current low back pain 
was not related to service.  The probative value of the 
appellant's statement is also outweighed by the fact that 
there are no medical records documenting a continuity of 
symptoms between service separation in 1971 and 1982.  Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. 
Cir. 2000) (Service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service.)

Finally, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disorder is 
denied.  


REMAND

Concerning the matter of entitlement to service connection 
for chloracne due to Agent Orange exposure, this issue was 
denied by the RO as part of an August 2006 rating decision.  
The veteran, through his representative, expressed his 
disagreement with this decision in September 2006.  A 
statement of the case was issued the veteran in March 2007.  
In May 2007, a letter was received from the veteran's then 
representative.  The Board interprets this as a substantive 
appeal as to the matter of entitlement to service connection 
for chloracne due to Agent Orange exposure.  

In May 2007 the RO informed the veteran by letter that he 
could elect to have a hearing as to this issue to be 
conducted by a Veterans Law Judge.  The veteran, later in May 
2007, informed the RO that he would prefer that his name 
remain on the Board Travel Board docket.  In essence, the 
veteran has requested that he be afforded a hearing at the RO 
to be conducted by a Veterans Law Judge on the issue of 
entitlement to service connection for chloracne.  This has 
not been accomplished.  Accordingly, the RO should undertake 
appropriate action to schedule the veteran for a Travel Board 
hearing.  

The question of entitlement to a total disability evaluation 
based on individual unemployability due to service connected 
disorders is deferred pending appellate review of the claim 
of entitlement to service connection for chloracne.   

Accordingly, this case is REMANDED for the following 
development:

The appellant should be scheduled for a 
Travel Board hearing at the RO.  All 
correspondence pertaining to this matter 
should be associated with the claims 
folder.  Thereafter, the RO should take 
any appropriate action.

The purpose of this remand is to satisfy due process 
considerations.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


